               Case 2:19-cv-00211-JCC Document 23 Filed 04/21/20 Page 1 of 2



                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    UNITED STATES OF AMERICA,                             CASE NO. C19-0211-JCC
10                            Plaintiff,                    MINUTE ORDER
11            v.

12    JAMES K. JEFFERSON,

13                            Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiff’s notice of bankruptcy stay with respect
18   to Defendant and request to vacate the trial date and related pretrial deadlines (Dkt. No. 21). On
19   January 31, 2020, Defendant filed a petition under Chapter 13 of the Bankruptcy Code in the
20   United States Bankruptcy Court for the Western District of Washington. (Id. at 1–3.) As a result,
21   this matter is subject to an automatic stay under 11 U.S.C. § 362(a).
22          Accordingly, this case is hereby STAYED until Defendant’s bankruptcy proceedings are
23   resolved or the Bankruptcy Court grants Plaintiff relief from the stay. The Court hereby
24   VACATES the June 8, 2020 bench trial date and related pretrial deadlines. Within 14 days of the
25   termination of the stay, the parties must file a joint status report notifying the Court of the
26   termination of the stay and proposing a new case schedule, including a new noting date for


     MINUTE ORDER
     C19-0211-JCC
     PAGE - 1
              Case 2:19-cv-00211-JCC Document 23 Filed 04/21/20 Page 2 of 2




 1   Plaintiff’s pending motion for summary judgment (Dkt. No. 18).

 2          DATED this 21st day of April 2020.

 3                                                       William M. McCool
                                                         Clerk of Court
 4
                                                         s/Tomas Hernandez
 5
                                                         Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0211-JCC
     PAGE - 2
